Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

Venkataraman et al. (US PG Pub No. US 2020/0125400 A1) teaches estimating a completion time for a subtask using task type. See at least Fig 2B, para [0029], [0030], [0032], [0041].

Guim Bernat et al. (US Pat No. 11,184,236) teaches determining a type of computation tasks to be scheduled for execution at which resource, and an expected time to completion of such computation tasks based on historical telemetry.. See at least col 5 lines 19-40.

Kindel et al. (US Pat No. 8,473,956) teaches tracking the execution of tasks and performing the scheduling of tasks according to time constraints. See at least Fig. 3, col 2 lines 14-30.

Oppenheimer et al. (US Pat No. 8,843,929) teaches assigning tasks to a heterogeneous cluster for computers based on historical task execution. See at least Fig. 3B, col 2 lines 19-65.

The features “determining an associated cluster of the device to which the task has been assigned for execution, the associated cluster including different devices on which the task has been historically executed and that have been clustered into the associated cluster according to a device attribute; determining a completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution; determining whether the completion time exceeds an execution window of the device to which the task has been assigned for execution; in response to determining that the completion time exceeds the execution window, removing the task from the group” found claims 1 and 15  and “for each cluster and for each of a plurality of task types, determining a baseline completion time for the task type on the cluster from historical execution of tasks of the task type across the devices of the cluster; determining whether a specified task should be executed on a specified device to which the specified task has been assigned, based on the baseline completion time for a task type of the specified task on the cluster with which the specified device is associated” found in claim 8, when taken in the context of the claims as a whole, were not found in the prior art teachings. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/            Primary Examiner, Art Unit 2195